DETAILED ACTION
Response to Amendment
Applicant’s amendment filed on February 25, 2021 has been entered. Applicant amends claims 1, 3, 38 and 40. Claims 1-21 and 38-43 remain pending.


Response to Arguments
Applicants’ arguments with respect to the 35 U.S.C. 103(a) rejection for claims 1 and 2 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, 38-41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 9,348,544 to Jeran et al. (“Jeran”) and further in view of U.S. 9,227,417 to Ignatchenko et al. (“Ignatchenko”).
Regarding claim 1 (original), Jeran discloses a printing machine (the printer 1 of Jeran’s Figs. 1 and 2) comprising: 
a processor (Jeran, Figs. 2, 3: controller 8); 
a memory storing computer readable instructions (Jeran, Figs. 1, 2: memory 3 and/or storage unit 12) arranged to cause the processor to: 

receive access response data responsive to the access request data (Jeran Fig. 11 and column 7/lines 7-10: the authentication server 42, which corresponds to the claimed access control server, receives a request to authorize more media units 5 from the printer 1); 
process the access response data to determine a first print type and a first print quantity indicated by the access response data (Jeran, Fig. 15 and column 8/lines 39-53: at steps 153 and 154, the amount of media units included in the response is counted on the printer; it is implicit that the “first print type” is also determined (directly or indirectly) because otherwise the resource to which the amount of media units to be applied would not be known); and 
update, responsive to processing the access response data, an access status in the memory to indicate a second print quantity (for example, in the method associated with Jeran’s Fig. 16, column 3/lines 25-42 and column 9/lines 4-17: a predetermined amount of media units is authorized at step 163; as print jobs are executed, the number of media units consumed are tracked; overall, the amount of available media units are appropriately incremented as new media units are authorized at step 163 and decremented as media unites are consumed at step 164; the predetermined media 
Jeran’s first print type and first print quantity is associated with sheets, substrates or substrates for colorants (Jeran, column 2/lines 22-25) and not with “a quantity of a marking medium available for printing or a material to be printed” (e.g., toner or ink).
Furthermore, the examiner notes that printing requires a variety of replenishable resources including print media (associated in Jeran with the term “media units”) as well as colorants (ink or toner). While Jeran, subsuming a relationship between different types of repleanishable resources,  expresses the authorization requests in terms of authorization requests for media units (sheets, substrates or substrates for colorants) it would be obvious to express authorization requests in terms of other replenishable resources, for example ink or toner.
For example, Ignatchenko discloses a method for refilling a toner or ink cartridge in a system consisting of the cartridge, a refill device and an authorization server (Ignatchenko, Fig. 2 and column 4/lines 25-30 and column 2/lines 23-27). When the cartridge needs to be refilled, a cartridge refill authorization request is sent to the authorization server and the authorization server generates a reply to authorize the authorization request (Ignatchenko, Fig. 3C and column 7/lines 7-10).

According to this argument, in the combined Jeran and Ignatchenko printing system, Jeran’s “media units” may be viewed to refer not only to sheets and substrates but also to ink or toner.
Regarding claim 2 (dependent on claim 1, original), Jeran and Ignatchenko disclose the first print type being at least one of a layout template, a print width, a number of characters contained within the print unit, or a type of ink (as discussed above, in the context of the Jeran and Ignatchenko combination “media units” may refer to ink; since commonly a plurality of ink types are used in a printer, it would be obvious, in the case of authorizing a quantity of ink, for the type of ink to be specified in the response (directly or indirectly) since it would not be possible to replenish ink without knowing exactly which ink type is to be replenished). 
Regarding claim 3 (dependent on claim 1, currently amended), Jeran disclose the first print quantity being at least one of a print distance, a length of ribbon, a number of pages, a number of print units, or a quantity of ink (as discussed above, the number of media units requested and authorized correspond to the first print quantity claimed; 
Regarding claim 4 (dependent on claim 1, previously presented), Jeran and Ignatchenko disclose the access request data comprising information indicative of a second print type (as discussed above, Jeran teaches controlling/authorizing use of replenishable resources including misc. print media and misc. print colorants; in common scenarios, simultaneous control of not just one resource but of two or more resources, for example the type of print media/substrate and the type of colorant used might be required; therefore, it would be obvious to expand Jeran’s teachings from using one single attribute (i.e., “media units”) to using two or more attributes in order to be able to control use of two or more replenishable resources at the same time).  
Regarding claim 5 (dependent on claim 1, previously presented), Jeran and Ignatchenko disclose the computer readable instructions being arranged to cause the processor to encrypt and/or cryptographically sign the access request data (column 2/lines 54-57).  
Regarding claim 6 (dependent on claim 1, previously presented), Jeran and Ignatchenko disclose the computer readable instructions being arranged to cause the processor to include a unique identifier of the printing machine in the access request data (Jeran, Fig. 13 and column 7/line 61 – column 8/line 15: an ID pertaining to the printer is registered and media authorization codes are subsequently requested and granted for the printer (presumably based on the registered printer ID); Fig. 14 and column 8/lines 23-25: the request includes an ID of the printer).  
Regarding claim 7 (dependent on claim 6, original), Jeran and Ignatchenko disclose the processor processing the access response data to verify that the access response data includes the unique identifier of the printing machine (Jeran, Fig. 14 and column 8/lines 23-25: at block 141 the ID of the printer included in the request is verified with respect to a list or table).  
Regarding claim 8 (dependent on claim 7, original), Jeran and Ignatchenko disclose the access response data being for granting the printing machine an access right for printing any material having the first print type within the first print quantity (see discussion above).  
Regarding claim 9 (dependent on claim 8, original), Jeran and Ignatchenko disclose the access right granted to the printing machine by the access response data being independent of an identity of a user of the printing machine (Jeran, column 8/lines 21-23: the request includes an ID corresponding to a customer or the printer initiating the request; since, in a common scenario, a plurality of users might be using the same printer, in the case in which the ID used in the request identifies the printer, it will be independent on the identity of the user of the printer).  
Regarding claim 10 (dependent on claim 7, previously presented), Jeran and Ignatchenko disclosewherein in response to the processor verifying that the access response data does not include the unique identifier of the printing machine, the computer readable instructions are arranged to cause the processor to discard the access response data without updating the access status in the memory (Jeran, Figs. 14 and 15: it is implicit that, if the ID verification at step 141 were to fail, no media 
Regarding claim 11 (dependent on claim 1, previously presented), Jeran and Ignatchenko disclose the processor verifying that the access response data originates at the access control server (Jeran, Fig. 15 and column 8/lines 33-35: the media authorization code might be provided by an authentication server; column 8/lines 43-49: the media authorization code provided by an authentication server is authenticated; if not implicit, it would be obvious for such authentication to check the source of the authorization).  
Regarding claim 12 (dependent on claim 1, previously presented), Jeran and Ignatchenko disclose the processor updating the access status from indicating a third print quantity for the first print type to indicate the second print quantity for the first print type (as discussed above, the access status reflecting the amount of available media units is adjusted to reflect additionally authorized media units; i.e., the media units available before additional media units are authorized correspond to the claimed “a third print quantity” and the available media units after the additional media units are authorized correspond to the claimed “the second print quantity”).  
Regarding claim 13 (dependent on claim 1, previously presented), Jeran and Ignatchenko disclose the processor
receiving a print request indicating material to be printed (Jeran, Fig. 15, step 150 and column 8/lines 30-31: a print service is requested); 
determining a print type and a print quantity of the print request (Jeran, Fig. 15, step 151 and column 8/lines 31-35: an authentication server provides an authorization 
determining, based upon the access status stored in the memory, whether the print request can be executed in its entirety (Jeran, Fig. 15, steps 154 and 155 and column 8/lines 49-53).  
Regarding claim 14 (dependent on claim 13, original), Jeran and Ignatchenko disclose wherein in response to determine that the print request cannot be executed in its entirety, the computer readable instructions are arranged to cause the processor to generate a further access request data for processing by the access control server (Jeran, Fig. 16: if it is determined, at step 165, that the number of media units approaches zero, additional media modules are provided by looping back to step 160).  
Regarding claim 15 (dependent on claim 13, previously presented), Jeran and Ignatchenko disclose wherein to determine whether the print request can be executed in its entirety, the computer readable instructions are arranged to cause the processor to: determine whether the access status stored in the memory comprises a first access status corresponding to the print type of the print request (Jeran, Fig. 15: available media units are counted at step 154; the examiner takes official notice that matching the media type of the print request with that of the available resource is well known in the art; it is known how to avoid attempting to use B&W colorant when color is requested, etc.).  
Regarding claim 16 (dependent on claim 15, original), Jeran and Ignatchenko disclose in response to determining that the access status stored in the memory 
Regarding claim 17 (dependent on claim 13, previously presented), Jeran and Ignatchenko disclose wherein in response to determine that the print request cannot be executed in its entirety, the computer readable instructions are arranged to cause the processor to deny the print request (Jeran, Fig. 15, step 155).  
Regarding claim 18 (dependent on claim 13, previously presented), Jeran and Ignatchenko disclose the processor printing only a part of the material to be printed, the part being determined based upon the access status (the examiner takes official notice that, in a common scenario in which the print media required by a print job exceeds the available print media, one option is to print only a part of the print job until the available print media is exhausted in order to provide the user with at least a partial print).  
Regarding claim 19 (dependent on claim 18, original), Jeran and Ignatchenko disclose updating the access status to indicate a new print quantity corresponding to the print type of the print request in response to printing only a part of the material (Jeran, Fig. 15: available print media is counted at step 154; it is common for the count to proceed sheet by sheet, whether or not the print job is executed in its entirety or not).  
Regarding claim 20 (dependent on claim 13, previously presented), Jeran and Ignatchenko disclose wherein the access status stored in the memory comprises a further access status corresponding to another print type which is different from the print 
Claim 38 (original) is directed to a method of operation of the printing machine of claim 1 and is rejected on similar grounds.
Claim 39 (original), is directed to a computer readable medium carrying computer readable instructions arranged to cause a processor to carry out the method of claim 38. Jeran and Ignatchenko disclose such computer readable medium (internal memory 3 of Jeran’s Fig. 1 or the external storage unit 12 of Jeran’s Fig. 2) and the claim is further rejected based on grounds similar to those used to reject claim 38.
Regarding claim 40 (original), the combined Jeran and Ignatchenko printing system is used as described in the context of the rejection for claim 1, above.
Jeran and Ignatchenko disclose a method for generating a print file to a printing machine (Jeran, Fig. 19 and column 10/lines 35-36: a print job is started at step 192; a print file holding print data and print settings is commonly associated with a print job; it is implicit that the file for the print job must have been generated), comprising: 

determining a print type of the material to be printed (it is implicit that, in order to execute the printing job as specified, the printer must determine the specified colorant as well the specified media substrate), and a print quantity is associated with the quantity of a marking medium available for printing on a material to be printed (amount of print units corresponds to the quantity of a marking medium available for printing; as discussed above, print units might refer to ink or toner).
According to Jeran’s teachings, printing continues until the number of media units needed for the print job exceed the remaining authorized media units (Fig. 19: steps 192-195) at which time the memory unit may be disconnected and a new memory unit may be acquired and connected (Fig. 19 and column 10/lines 36-46: steps 195, 196, 190, 191); and
generating a print file for provision to the printing machine, the generated print file comprising the material to be printed and information indicative of the print type of the material to be printed (see discussion above; the acquisition of a new memory module at step 190 of Jeran’s Fig. 19 may be accomplished according to the method depicted Fig. 14; since the acquisition of a new memory module was the result of the media units needed for the print job exceeding the remaining authorized media units at step 195 during the execution of the print job 192, it stands to reason that new memory module 
Regarding claim 41 (dependent on claim 40, original), Jeran and Ignatchenko disclose generating a print consumables request data based on the print type and an indication of a print quantity associated with the print type; and providing the print consumables request data to a server (see discussion for claim 40, above; the print consumable request data is provided to a server step 140 of the method of Fig. 14).  
Claim 43 (original), is directed to a computer readable medium carrying computer readable instructions arranged to cause a processor to carry out the method of claim 40. Jeran and Ignatchenko disclose such computer readable medium (internal memory 3 of Jeran’s Fig. 1 or the external storage unit 12 of Jeran’s Fig. 2) and the claim is further rejected based on grounds similar to those used to reject claim 40.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jeran and Ignatchenko as applied to claim 13 above, and further in view of U.S. Pat. 5,949,467 to Gunther et al (“Gunther”)
Regarding claim 21 (dependent on claim 1, previously presented), Jeran and Ignatchenko mentions electrophotographic and inkjet printers (column 2/lines 7-9) but is silent about a thermal transfer printer.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have used Jeran and Ignatchenko’s printing methods not only in electrophotographic and inkjet printers but also in thermal transfer printers in order to allow for thermal transfer printers also benefit from Jeran and Ignatchenko’s printing methods. 

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Jeran and Ignatchenko as applied to claim 41 above, and further in view of U.S. Pat. 7,216,957 to Garrana et al. (“Garrana”)
Regarding claim 42 (dependent on claim 41, original), Jeran and Ignatchenko mention processing the print consumables request data by the server but are silent about automatically ordering print consumables.
However, it is well known in the art to automatically order print consumables. For example Garrana teaches such a function (Garrana, column 4/lines 59-64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have provided for consumables to be automatically ordered as taught by Garrana in Jeran and Ignatchenko’s printing system as a convenience to the user. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F. PAYER whose telephone number is (571) 270-7302.  The examiner can normally be reached on Mon and Thu 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Q. Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL F PAYER/Primary Examiner, Art Unit 2674